Filed 11/24/15 P. v. Garza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----
THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078544

         v.                                                                     (Super. Ct. No. CRF145554)

CEASAR JULIUS GARZA,

                   Defendant and Appellant.



         Appointed counsel for defendant Ceasar Julius Garza asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         A felony complaint charged defendant with stalking in violation of a court order
(Pen. Code, § 646.9, subd. (b) -- count 1)1 and stalking (§ 646.9, subd. (a) -- count 2).
Defendant pleaded no contest to count 1 in return for the dismissal of count 2 and a
stipulated three-year state prison sentence. As a factual basis to support the plea, the
parties stipulated that between December 15, 2013 and November 12, 2014, defendant
continuously called and harassed the victim and came to her home several times in a



1   Undesignated statutory references are to the Penal Code.

                                                             1
manner that indicated a credible threat to the victim. When he did so, he was under a
restraining order to stay away from the victim due to a prior incident involving her.
       The trial court granted the People’s motion to dismiss count 2, sentenced
defendant to the stipulated term of three years in prison, awarded 184 days of presentence
custody credit (92 actual days and 92 conduct days), and ordered defendant to pay a $300
restitution fine (§ 1202.4, subd. (b)), a $300 parole revocation fine (§ 1202.45), a $40
court operations assessment (§ 1465.8), and a $30 criminal conviction assessment (Gov.
Code, § 70373).
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                        /S/
                                                   Mauro, J.

We concur:


     /S/
Nicholson, Acting P. J.


      /S/
Butz, J.


                                              2